Citation Nr: 0801615	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
death benefits as the surviving spouse of the veteran.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION


The veteran had verified active service from October 1967 to 
October 1970, from February 1972 to February 1975, and from 
December 1980 until his death in January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) letter determination dated in October 
2004 that informed the appellant that her claim for death 
benefits as the surviving spouse of the veteran was denied on 
the basis that new and material evidence had not been 
submitted.

In a decision dated in July 1997, the Board of Veterans' 
Appeals (Board) concluded that the appellant was not entitled 
to death benefits as the surviving spouse of the veteran.  An 
appeal of that determination to the then U. S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) was dismissed by an Order dated April 20, 1998.  
Reconsideration of the Board decision was denied in October 
1998, and there has been no allegation of clear and 
unmistakable evidence in that determination.  As such, the 
July 1997 Board decision is final.  38 U.S.C.A. § 7104 (West 
2002).  A rating decision in November 1998 found new and 
material evidence had not been received to reopen the claim 
for VA death benefits as the surviving spouse of the veteran.  
No appeal was taken from that determination, and it is final.  
38 U.S.C.A. § 7105 (West 2002).  

This matter was before the Board in March 2006 when it was 
remanded for due process development.  The requested actions 
in that Board remand have been rendered moot as the 
appellant, in a statement received in June 2006, withdrew her 
request for a videoconference hearing before a Veterans Law 
Judge of the Board, and waived RO consideration of all 
additional evidence received of record since issuance of the 
most recent statement of the case in October 2004.

The appellant's signed statement received in June 2006 has 
been accepted as revocation of representation by a private 
attorney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the June 2004 VCAA notification letter sent to 
the appellant is insufficient.  Although the letter informed 
the appellant that new and material evidence could be 
submitted to reopen her claim and indicated what type of 
evidence would qualify as "new" evidence, she was not 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
entitlement to the benefit sought that were found 
insufficient in the prior final denial.  Therefore, the Board 
finds that the claim must be remanded for compliance with the 
VCAA and recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
reopen the previously denied claim for 
entitlement to death benefits as the 
surviving spouse of the veteran, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  
Specifically, the appellant should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish claim of 
entitlement to death benefits as the 
surviving spouse of the veteran.that 
were found insufficient in the previous 
final denial of record.

2.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied,  issue a supplemental 
statement of the case and afford the 
appellant the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).




